Exhibit 10.2



AMENDMENT TO PERFORMANCE STOCK UNIT AWARD AGREEMENT

This Amendment to Performance Stock Unit Award Agreement (this “Amendment”) is
made and entered into effective the 22nd day of June, 2020 by and between Merit
Medical Systems, Inc., a Utah corporation (the “Company”) and [Name], an
employee of the Company (the “Participant”).



WHEREAS, effective February 26, 2020, the Company granted to the Participant an
award of performance stock units under the Merit Medical Systems, Inc. 2018
Long-Term Incentive Plan (as amended from time to time, the “Plan”) pursuant to
a form of Performance Stock Unit Award Agreement (the “Award Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Plan or Award Agreement, as applicable.



WHEREAS, under the Award Agreement, the applicable Total Target Number of Shares
was 2,652 Shares, the applicable Performance Period was calendar year 2020, and
the applicable FCF Metric Levels, FCF Metric Amounts and FCF Multiplier were as
follows:



FCF Metric Level



FCF Metric Amount

FCF Multiplier

Maximum

$48,000,000

200%

Target

$40,000,000

100%

Threshold

$32,000,000

50%



WHEREAS, in light of the unprecedented, unforeseen adverse effect of the
COVID-19 pandemic on the Company, the Committee has determined that it is in the
best interest of the Company to adjust the applicable FCF Metric Levels, FCF
Metric Amounts and FCF Multipliers under the Award Agreement, and the
Participant is willing to agree to such changes.



NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which the undersigned parties hereby acknowledge, the Company and the
Participant hereby amend the Award Agreement and further agree as follows:



1.The schedule of FCF Metric Levels, FCF Metric Amounts and FCF Multipliers set
forth in Section 2 of the Award Agreement is amended to read as follows:



FCF Metric Level



FCF Metric Amount

FCF Multiplier

Maximum

Not Applicable

100%

Target

$35,000,000

100%

Threshold

$27,000,000

50%



2.For clarity, any provision of the original Award Agreement to the contrary
notwithstanding, the applicable FCF Multiplier shall not exceed 100% and the
maximum number of Shares the Participant may receive under the Award Agreement
is 125% of the Total Target Number of Shares (which maximum will be issuable
only if the Company attains at least the Target FCF Metric level and the 1st
Quartile level of rTSR Metric performance for the Performance Period).



3.Except as set forth above, the Award Agreement is confirmed and ratified in
all respects.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have entered into this
Amendment effective as of the date first above written.



THE COMPANY:







MERIT MEDICAL SYSTEMS, INC.







/s/ Fred P. Lampropoulos





By: Fred P. Lampropoulos





Title: Chief Executive Officer











THE PARTICIPANT:







/s/ [Name]





Name: [Name]



--------------------------------------------------------------------------------